﻿
First of all. Sir, I congratulate you warmly on your election to your high office. 1 am convinced that your great experience and wisdom will be reflected in your term as President, and I assure you of my delegation's full support. I wish also to convey our gratitude to your predecessor, Mr. Joseph Garba. I pay a tribute as well to the Secretary-General, Mr. Javier Perez de Cuellar, for the way in which he embodies the work and spirit of the Organization.
In my statement last year I alluded to the famous remark made by my eminent predecessor Paul-Henri Spaak more than 40 years ago before a General Assembly sharply divided by the cold war and paralysed by the East-West conflict: "We are frightened".
Today even more than last year we can and must speak out and say that we are frightened no more. On the contrary, after so many years of tension, suspicion and latent or indirect conflict between East and Nest, we are today filled with great hope and renewed confidence.
Detente between Nest and East is becoming understanding, and confrontation is becoming co-operation, all at an astounding pace. To mention but one forum, at the Conference on Security and Co-operation in Europe (CSCE) we are formulating a structure of peace and security reaching from San Francisco to Vladivostok, and embracing Europe with all its countries and capitals which bear the wounds and scars of the innumerable wars that have broken out in the Old World over the millennia. It would be pointless and provocative today to try to assess the cold war in terms of winners and losers. It is history that has triumphed, and history has certainly not come to an end. The hopes and dreams of tens of millions of men and women vanquished the totalitarian forces of a utopian ideology incompatible with an ethically and socially balanced conception of humanity. For everybody is somebody, and it was on the basis of that simple truth deeply rooted in the soul of individual and peoples that the great movement of liberalisation and freedom was built up in recent months. 
We ought to pay a tribute to the leaders, politicians, people with a social conscience, academics, people in the arts and those involved with religion who, at their own risk, chose to break with totalitarianism, bureaucracy, inefficiency» stagnation, stereotyped language, manipulation of truth and history rewritten. In the context of East-West understanding, we acclaim with the most immense satisfaction the result on 3 October of the negotiations leading to German unification. This is a milestone in the construction of a new Europe which will contribute to stability of the European continent.
Europeans themselves, primarily, must design and put together the elements in the new architecture which will form the framework for pan-European relations; however, for obvious, political reasons, establishing a peaceful order in Europe and putting it into practice can be possible only through wide-ranging co-operation with the United States and the Soviet Union and through co-operation between those two Powers. The transatlantic relationship should none the less not give way to a trans-Ural one; that would be a nonsense now that East-West rivalry is a dead letter. On the contrary, the Atlantic Alliance can and must, in our opinion, be transformed into an instrument for security and co-operation with our fellow Conference on Security and Co-operation in Europe (CSCE) countries.
Obviously, implementing and monitoring mutual disarmament are of absolute priority, not only as they are instances of the most essential, confidence and security-building measures, but also because the construction of a European architecture and order of peace is conditional upon a sufficient degree of disarmament. We hope, therefore, that the Vienna disarmament talks will quickly yield a satisfactory outcome, and that the 23 participating States will be able to sign a final agreement at the forthcoming CSCE Conference on 19 November.
The CSCE must also be the basis for a second round of negotiations, a CSCE-II, which should lead to quantitative and, particularly, qualitative reductions in arsenals, in order finally to make armed aggression impossible. This is vital for Europe, a mutual, controlled and irreversible disarmament exercise of this kind must become the basis for a European security community in which the defence of the countries taking part will indeed mean "defence" in the strictest sense of the term. Disarmament of this kind must, however, retain the capacity to deter, as our planet is hardly safe while irresponsible loaders shamelessly resort to blackmail and military occupation, as we have very recently seen happen.
As a European country and a founder member of the European Community, my country deems it of the highest importance that the Community should play the role which falls to it within the CSCE in a consistent manner, speaking with a single voice, building peace, advocating economic, social and cultural co-operation, and serving as an example of political unification.
Organising a new and greater Europe based on co-operation must take the principle of complementarily as its premise. This means that, wherever possible, existing institutions should be used to the full, and that we should avoid setting up new institutions whose usefulness cannot be demonstrated in advance. Belgium therefore much prefers to set up co-operation mechanisms rather than create a new wave of Institutions. For example, in the field of human rights, the Council of Europe, with 21 members at present, should be able to play an important role by welcoming in new members in a spirit of openness, while still maintaining the standards and values it has set in the past.
The great attraction of the Council of Europe is, in our opinion, that it has a legal tribunal which keeps a watch on whether the mandatory provisions of the European Convention on Human Rights are being observed. It would be wrong to think that human rights are best protected by each State, acting in a sovereign manner and remote from any external interference. The development of international law shows very clearly that there is a need to give the international community a supervisory brief. We think that, on a world scale, the United Nations has an essential task to carry out in this field. In purely political matters, the Security Council is capable of acting promptly, as we have seen in these past weeks and even yesterday. But where human rights are concerned, the procedure is, unfortunately, slow, and conclusions are most often reached only when an irreversible situation has already occurred in the offending country. Belgium would therefore like to see a study carried out of how United Nations procedures in the human rights field could be speeded up, and would very much like this matter to be put to the United Nations Commission on Human Rights.
In the field of economic and scientific co-operation - the central element of the so-called second basket of the Helsinki Final Act - I would like to draw your attention to the activities of the Organisation for Economic Co-operation and Development (OECD); that organization should be renewed from the inside and open itself to co-operation with other countries wishing to adopt economic policies based on free market principles, that is, the countries of Central and Eastern Europe, including even the Soviet Union. The United Nations Economic Commission for Europe could also, in future, play a role of prime importance here.
In respect of the first basket of the Helsinki Final Act - which covers disarmament and security - we believe that procedures should be set up involving regular consultations and information exchanges between the Foreign Ministers of the 35 member States - soon to be only 34 - and that the Heads of State or Government should also meet at regular intervals to establish what the content of the co-operation between their States should be. This should go together with the establishment of a small general secretariat and, perhaps, the involvement of CSCE diplomatic representatives. 
We are in favour of setting up a system to prevent conflicts, based on exchanges of information, on consultations and on mediation and arbitration. Together with the Netherlands and Luxembourg, Belgium has developed a specific proposal to this end. 
However, I feel that we may go much further. The Helsinki Final Act of 1975 has been of crucial importance in generating the wave of liberalisation in the socialist countries. But we must bear in mind that the Final Act is still a political document without any binding legal force. We therefore think that to complete the process initiated by the Conference on Security and Co-operation in Europe (CSCE) a charter for security and co-operation in Europe, enforceable under international law, is needed. We might envisage giving the International Court of Justice at The Hague an important role to play in that process. We could also consider the creation of a specific legal forum. The core issue is that signatory States should accept the jurisdiction of such a forum and abide by its decisions.
Belgium is also greatly concerned about the problems arising out of ethnic diversity within State borders and the presence of ethnic minorities. Corrections of State borders do not seem to us the best solution. Demands put forward in that sense tend to aggravate conflicts even further. The history of Europe prior to the First World War and in the inter-war period should inspire us to consider timely measures to avoid any form of neo-Balkanization. We believe that the proper handling of such questions is possible only given respect for human rights, and thus through the application of the "third basket" of the Helsinki Final Act. However, adequate institutional solutions must also be found. Speaking from our own experience, tie in Belgium are of the view that the granting of extensive cultural autonomy in various matters relating to private and community questions of a personal nature - including language, religious freedom and the organisation of education - can prepare the ground for a peaceful solution. Such a solution is advisable because it is compatible with the survival of States, provided political leaders demonstrate suitable mutual restraint.
Finally, the credibility of a security charter for Europe would be enhanced if - again in the longer run - we were to consider the establishment of a Multilateral security corps for Europe and made up of contingents from the smaller European States. The political and psychological impact of such a European peace-keeping force on the Europe of the future could be profound and constitute a nodal for other continents. Let We add at once that, obviously, pan-European security remains to a large extent dependent on the quality of co-operation and understanding between the United States and the Soviet Union in security matters. For that reason we favour the speedy signature of a declaration of non-aggression by as great a number of States as possible.
However paradoxical it may sound, tomorrow's Europe is more easily defined in terms of values than in terms of geographical boundaries. In my view the Europe of values encompasses all countries within and outside the old continent that in their constitutional and legal practices subscribe to and observe respect for the human individual, pluralistic democracy, fundamental political and human rights, the efficiency of the market economy, the organisation of social-security systems, and so on.
One remark often made by sceptics is that all we learn from history is that it teaches us nothing. There is, however, one important lesson of recent history that becomes ever clearer an ever-growing number of countries have almost empirically concluded that economic progress and social advance are necessarily linked with pluralistic democracy and the market economy. All in all, with the bankruptcy of centrally planned economies now such a dramatically illustrated fact, the market economy based on competition and complementarily stands out as the most workable economic system.
If for the sake of efficiency the principle of economic competition is accepted, the same must hold true with regard to internal political life. Freedom to establish enterprises and trade unions must go hand in hand with the freedom to establish political parties that will present to voters blueprints for society in a context of political competition.
In pronouncing ourselves in favour of the market economy we do not mean just any form of it. Forms of market economy that deteriorate into economic empire-building, monopolies and oligopolies can be just as inefficient and Malthusian as State-run and bureaucratic economies. When compared. State capitalism end private monopoly capitalism show common negative features with regard to the degree of social well-being they generate. We do favour a sufficiently competitive market economy. Governments must, however, play an essential role in safeguarding fair play and guaranteeing equal opportunities for businessmen, as well as in eliminating abuses of power. An efficient market is a necessary, but not a sufficient, condition for social protection, social security and social justice.
We are therefore strongly in favour of a market economy with a socially corrected course - in short, a social market economy, as it has been called in Western countries since the post-war economic miracle worked in the Federal Republic of Germany by the then Minister of Economic Affairs, Ludwig Erhard.
Standing before this Assembly as a representative of a country of the North, I wonder how the majority of you, my friends and colleagues, representatives of the South, of great cultures of Africa, Asia, Latin America and the Arab world, view and evaluate the growing understanding between the countries of the North and how, perhaps, it might inspire you with a measure of fear. 
Are not we, the people of the North, in the process of solving our problems and settling our affairs at the expense of our solidarity with the developing world and other continents? Are we not too arrogant, forever tempted to consider our model of society and our values as export product, suitable for all? I raise the question. Are we not shamelessly self-righteous when we keep on bringing up human rights issues when, in the relatively recent past, Europe itself has illustrated the most hideous violations of those rights?
At a time when we of the North are constantly speaking of peace, I am fully aware of your unrest, your fears and your frustrations, nevertheless, allow We to stress that to date the facts do not support your fears. On the contrary, certainly as far as the European Community as a whole is concerned, never before have qualitative and quantitative levels of our aid been as high as they are today, and I can confirm here that not a single ECU (European currency unit) has been transferred from development aid to assistance to countries in Central and Eastern Europe. Furthermore, you have to bear in mind that the economic recovery of the Central and Eastern European countries offers additional markets and opportunities for co-operation to all countries of the world.
At the same time, I draw your attention to the fact that as disarmament in the northern hemisphere progresses a "peace dividend", to be targeted primarily towards the poorest countries, becomes available. I hasten to add that it would be highly desirable if the example of the countries of the northern hemisphere, with their drastic disarmament and their reduction of military budgets, were to be followed by the countries of the southern hemisphere, which still devote an average of 20 per cent of their public spending to arms. They too would then be able to allocate more budgetary resources for civilian purposes. If non-aggression treaties are concluded between northern countries, why not also between southern countries or, for example, in the Middle East?
It is obvious that Iraq's aggression against Kuwait constitutes a threat for other countries in the region as well. Belgium, together with the other members of the international community, and basing itself on the resolutions adopted by the Security Council, calls for an immediate Iraqi withdrawal from the territory of Kuwait, for the restoration of its sovereignty, and for the release of all foreign hostages.
Moreover, Belgium is participating in the international solidarity effort. We have dispatched two minesweepers and one supply vessel to the Gulf. Most recently, yesterday, our Government dispatched an additional frigate. We have made available to Egypt two transport aircraft, C-1308, in order to assist in the evacuation of the many refugees. We are going to send four more transport aircraft to the region for purposes of logistic support. Moreover, we have granted 20,000 tons of wheat to Egypt as emergency aid, and we are participating in the financial effort for countries severely affected by the embargo.
United Nations resolutions must be applied ne varietur. They are not negotiable. The United Nations faces an historic task: to enforce its own Charter and international law. Failure now would mean a particularly serious - possibly a fatal - loss of prestige that would lead the United Nations into the kind of situation in which the League of Nations found itself engulfed on the eve of the Second World War. It is thus of paramount importance for the United Nations to keep on taking all further steps needed for an Iraqi withdrawal from Kuwait. The economic sanctions are an important, a crucial, experiment. If the world community succeeds in forcing a dictator to respect international law, without this leading to armed conflict, an essential precedent for the future of the entire family of nations will have been set.
To restore Kuwait to its former status is, however, not sufficient to bring about a new equilibrium in the Middle East, The international community will have to strive for the prohibition of chemical weapons in the region, for the non-proliferation of nuclear arms, and for the reduction of levels of conventional weapons in general. Mechanisms for preventing conflict have to be taken into consideration. Hence, the idea was conceived of following the example of the Conference on Security and Co-operation in Europe (CSCE) and of bringing about for the Middle East a CSCME, a "Conference on Security and Co-operation in the Middle East", similar to the one existing for East-West relations.
To achieve lasting stability and security in the Middle East, the other regional conflicts, and in particular the Palestinian question and the problems of Lebanon, have also to be addressed. The proposals made here in New York last Monday by the President of France, Mr. Mitterrand, go along the same lines as those that Belgium has been advocating.
Moreover, Belgium attaches the greatest importance to the most intensive possible economic, industrial and technological co-operation with the countries of the Arab world. The European Community is looking forward to intensifying the Euro-Arab dialogue and wishes to establish co-operation schemes with the Gulf States, with the members of the UMA - the Maghreb countries - and with other regional organisations in the Arab world. Europeans and Arabs are both heirs to great and old cultures and our respective religions should teach us tolerance, mutual understanding and solidarity.
The East-West détente is giving the United Nations, its Secretary-General and the specialised agencies of the United Nations much greater freedom of action than they have ever had in the past. We hope that this will transform the United Nations into an effective tool for world peace and co-operation in years to come at a global and fully effective and appropriate level,
Belgium, being a candidate for the Security Council at the elections to be held this year, assures the Assembly that as а member of the, Council we would endeavour to strengthen the positive influence of the United Nations and would favour its assuming its full responsibilities wherever and whenever required.
All these considerations can, however, not do away with the fact that the countries of the North have the sacred duty to go beyond their statements of solidarity and that they have effectively to practice solidarity with other countries of the third world through structures of economic and political co-operation.
It is precisely in that contest that we have to evaluate the solving of a number of regional problems and conflicts.
Recent developments in Africa demonstrate that the call for more freedom and respect for human rights is not without echo on the continent. In a growing number of African countries there is an increasingly clear trend towards toward democratic political structures.
We welcome the efforts that are being made to solve the problems in Angola and Mozambique, as well as the first steps towards a multiracial democracy in South Africa. In the recent past, such developments were mere dreams. Namibia's recent accession to independence and the way in which that independence was achieved prove that it is possible to make such dreams come true peacefully.
A number of seemingly less burning issues, too, haw their importance for the future of mankind. One of those issues - and this is my last thought - is the protection of Antarctica. It is not enough to convert that continent into a nuclear-free peace zone; we must strengthen environmental protection in what is a particularly vulnerable territory.
Belgium has done pioneering work in adopting legislation forbidding its nationals from participating in the· exploitation of mineral resources on Antarctica. We aspect the Antarctic system similarly to make the greatest efforts and to adopt measures to safeguard the future of the continent.
The world offers the image of light and shadow, of great hope and great concern. As a faithful Member of the United Nations, and as a future member - so we hope - of the Security Council, Belgium will do its utmost to co-operate with all the countries of goodwill that strive for peace in justice.
